Judgments against appellant Wittschack unanimously affirmed, with costs. Judgments against appellant Westmoreland Realty Co., Inc., reversed upon the law and the facts, with costs, and complaints as to that defendant dismissed, with costs. In our opinion there is sufficient evidence to sustain the finding of the trial court that the injuries of plaintiffs Batto and Florence Gazzalo were caused solely by the negligence of appellant Wittschack and that at the time of the accident he was not engaged in the business of the Westmoreland Realty Co., Inc., nor acting within the scope of his employment, nor operating the truck involved in the accident with the knowledge or permission of the Westmoreland Realty Co., Inc. Findings of'fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Seudder and Tompkins, JJ., concur. Settle order on notice.